Citation Nr: 0432298	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  98-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to asbestos, nicotine 
addiction, or tobacco use.  

2.  Entitlement to an effective date prior to March 26, 2002 
for the grant of service connection for cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active military service from 
January 1951 to November 1954.  He died in February 1991.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In May 2002, the Board granted service connection for the 
cause of the veteran's death due to exposure to ionizing 
radiation.  

In an April 2003 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death as a 
result of exposure to asbestos, nicotine addiction, or 
tobacco use.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
Pursuant to Appellee's Motion for Remand, in an August 26, 
2003 order, the CAVC vacated the Board's decision and 
remanded it to the Board in accordance with the Federal 
Circuit's decision in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(Invalidating the regulation authorizing the Board to develop 
evidence or to cure a procedural defect).  

In April 2004, the Board remanded the case to the RO for 
issuance of a statement of the case (SOC) addressing 
entitlement to an earlier effective date and for a 
supplemental statement of the case (SSOC) addressing 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to asbestos, nicotine 
addiction, or tobacco use.  The RO completed those actions 
and returned the case to the Board for adjudication. 

In February 2004 the appellant filed a claim for accrued 
benefits.  This issue is referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  The veteran died in February 1991 of pneumonia due to 
epidermoid lung cancer. 

2.  The veteran did not develop nicotine dependence during 
service.

3.  The veteran's fatal lung cancer was not due to inservice 
tobacco use or inservice asbestos exposure.

4.  The law permitting service connection for cancers of the 
bone and lungs secondary to radiation exposure was effective 
March 26, 2002.

5.  In June 2002 the Board granted service connection for 
cause of the veteran's death due to radiation exposure. 

6.  In June 2002 the RO correctly assigned an effective date 
of March 26, 2002, the effective date of the liberalizing 
legislation, for the grant of service connection for cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death as a result of exposure to asbestos, nicotine 
addiction, or tobacco use in service have not been met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

2.  The criteria for an effective date earlier than March 26, 
2002, for the grant of service connection for the cause of 
the veteran's death has no legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2004), 67 Fed. Reg. 
3,613 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rules implementing the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
which is necessary to substantiate the claim.  As part of the 
notice, VA shall inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate her claims.  She was provided the 
rating decisions noted above, SOCs and SSOCs, and a May 2004 
VCAA notice letter.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding her claims.  By 
way of these documents, the appellant was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on her behalf.  
The May 2004 letter informed the appellant of what evidence 
the VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate the 
claims.  VA examination reports are associated with the 
claims files.  There is no identified evidence that has not 
been accounted for and the appellant has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint an attorney to represent her.  


The appellant was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and was not 
specifically informed to furnish copies of any evidence in 
her possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that the appellant has not been prejudiced by 
these defects.  She was provided notice of the division of 
responsibility in obtaining evidence pertinent to her case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The official certificate of death reflects the veteran died 
at a hospital in February 1991 at age 59.  The immediate 
cause of death was pneumonia due to or as a consequence of 
epidermoid lung cancer.  The approximate interval between the 
onset of pneumonia and death was two days.  The approximate 
interval between the onset of lung cancer and death was 4 
months.  An autopsy was not performed.  At the time of his 
death service connection was not in effect for any 
disabilities.

The veteran's service medical records are negative for 
complaint or finding indicative of lung cancer.  A chest x-
ray taken during the November 1954 service separation 
examination was negative.

The veteran was seen at a private facility for upper left 
chest pain in September 1990.  He was and hospitalized in 
October 1990 where lung X-rays showed a left lobe mass.  
Pathology studies confirmed epidermoid lung cancer.  He was 
treated with radiation and chemotherapy.  An October 1990 
oncology consultation report by a Dr. S. notes a history of 
smoking for 35 years, which had been stopped two weeks 
earlier.  

The veteran was hospitalized again in January 1991 for 
shortness of breath.  His condition deteriorated and he dies 
in the hospital in February 1991.  

A May 1991 letter from J. B., M.D., reflects involvement in 
the treatment of the veteran beginning in October 1990, at 
which time the veteran had admitted to a history of smoking a 
pack of cigarettes per day since 1955.

A June 1991 letter from Dr. R. H. chronicles deteriorating 
health that preceded the veteran's death.  Dr. H. noted that 
a February 1990 chest X-ray, which at the time was felt to be 
normal, did show early an early tumor. 

In a September 1991 letter from the appellant to her 
congressman, she indicated that the veteran had started 
smoking a pipe in 1955, and later smoked cigarettes, about a 
pack a day.

In March 1996, the Board denied entitlement to service 
connection for the cause of the veteran's death.  This 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

In June 1997 the appellant submitted an application to reopen 
her cause of death claim.

In a January 1998 substantive appeal, the appellant claimed 
tobacco addiction as a contributory cause of death.  She also 
stated that the veteran was a pipe fitter during service.

In an April 1998 sworn statement, the appellant reported that 
the veteran started smoking cigarettes in service and smoked 
one to two packs per day by the time of his discharge.

In April 1998, the appellant and a person who stated that she 
knew the veteran before service submitted sworn statements to 
the effect that the veteran did not smoke until he entered 
service.  The appellant said the veteran started smoking a 
pipe during service for only about a year and then added 
cigarettes.  The appellant submitted a picture of the veteran 
smoking a pipe.  There is a date of June 1951 penciled on the 
back of the picture.

In May 1998, the RO received a note from J. B., M.D.  Dr. B. 
indicated that a review of microfilm showed squamous cell 
carcinoma of the aorta, and laryngeal nerve, and left pleural 
effusion that could be associated with radiation, asbestos 
exposure, or tobacco.

Effective March 26, 2002, the provisions of 38 C.F.R. § 
3.309(d) relating to presumptive diseases attributable to 
radiation risk was amended to add cancers of the bone and 
lungs to the list of presumptive conditions. See 67 Fed. Reg. 
3,612 (Mar. 26, 2002).

In May 2002 Board granted service connection for the cause of 
the veteran's death as due to exposure to ionizing radiation 
based on liberalizing legislation.  In June 2002 the RO 
implemented the Board's decision an assigned an effective of 
March 26, 2002, the effective date of the liberalizing 
legislation that added lung cancer to the list of diseases 
for which presumptive service connection applies for veterans 
exposed to ionizing radiation.  

In October 2002, a VA smoking cessation coordinator, a 
psychologist, noted varying accounts regarding the veteran's 
smoking history.  The psychologist accepted as true the 
appellant's statement that he had started smoking cigarettes 
in service.  The psychologist noted that there was no 
evidence that the veteran was nicotine-dependent during 
service.

In November 2002, a VA pulmonary specialist reviewed the 
claims files.  The doctor remarked that there was no mention 
in the medical records by the veteran's treating physician of 
any significant pulmonary abnormalities related to asbestos 
exposure.  The absence of comment from treating physicians 
and the absence of X-ray manifestations of asbestos exposure 
made any relationship between the lung cancer and putative 
asbestos exposure very unlikely.

The VA physician also reviewed the veteran's smoking history 
and concluded that most of his cigarette smoking came after 
service.  The doctor added that even if the veteran had been 
an active smoker during service, such exposure would not have 
contributed significantly to his cancer risk.  The doctor 
concluded that there was no evidence in this case to support 
a connection between tobacco use and death from lung cancer.

In her August 2004 substantive appeal, the appellant 
requested an effective date to coincide with the date of the 
veteran's death in 1991. 
Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West 2002).  Service 
connection may also be granted for cancer, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service; however, this law is only applicable 
to claims filed after June 9, 1998, and, as the appellant 
filed her claim prior to that date, is inapplicable to this 
case.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2004).

Under authority in effect for this claim, service connection 
may be granted for disease resulting from tobacco use in the 
line of duty during active service.  VAOPGCPREC 2- 93.  In 
addition, if the veteran develops nicotine dependence during 
service, and that nicotine dependence is considered to be a 
proximate cause of disability manifested after service, 
service connection on a secondary basis may be granted.  
VAOPGCPREC 19-97.  The presence of nicotine dependence is a 
medical question.  Davis v. West, 13 Vet. App. 178, 184 
(1999).

In this regard, the service medical records contain no 
finding diagnostic of lung cancer.  The first clinical 
evidence of lung cancer was in February 1990 many years after 
service.

Although a private physician opined that tobacco might have 
caused lung cancer, this does not establish a persuasive link 
between tobacco use and active service, as the veteran smoked 
cigarettes for many years after active service.  

Although tobacco use may have begun during active service, 
this fact does not establish that nicotine dependence began 
during active service.  Accepting as true the lay evidence to 
the effect that the veteran began smoking during service, the 
medical evidence necessary to conclude that active service 
caused nicotine addiction has not been supplied.  In October 
2002, a VA medical professional could not offer such an 
opinion.  Moreover, the appellant, as a layperson, is not 
competent to provide a medical opinion.  Davis, supra; 
Espiritu v. Derwinski, 1 Vet. App. 492 (1992).  

Additionally, in November 2002, a VA health professional 
found no connection between inservice tobacco use and death 
from lung cancer.  Accordingly, the Board finds that the 
evidence of record does not establish that the veteran became 
addicted to nicotine in service or that any smoking during 
service, as distinct from reported many years of post-service 
smoking, caused or contributed substantially or materially to 
his death.  See VAOPGCPREC 2-93.

With respect to service connection for the cause of the 
veteran's death, claimed due to asbestos exposure, a VA 
doctor has reviewed the claims files and noted possible 
inservice asbestos exposure, but an absence of the requisite 
pulmonary abnormalities, including X-ray manifestations of 
asbestos-related disease.  The VA physician concluded that 
the absence of any radiographic manifestation of asbestos 
exposure makes any relationship between the lung cancer and 
putative asbestos exposure very unlikely.  

The Board has considered the statement from Dr. B. that 
squamous cell carcinoma could be associated with asbestos 
exposure, and finds that statement to be unpersuasive in view 
of no X-ray evidence of any asbestos-related exposure.  
Therefore, the Board finds that preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death due to asbestos exposure.

In sum, the weight of the credible evidence demonstrates that 
the veteran's fatal lung disease began many years after 
service and was not the result of exposure to asbestos, 
nicotine addiction, or tobacco use in service.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death on 
account of asbestos exposure, nicotine addiction, or tobacco 
use in service, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date of Service Connection for the Cause of 
the Veteran's Death

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue. 38 C.F.R. § 3.114(a). Where 
compensation is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
Id.  The provisions of this paragraph are applicable to 
original and reopened claims. Id.

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. Id. (2) If a claim is reviewed on the initiative 
of VA more than 1 year after the effective date of the law or 
VA issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement. Id. (3) If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request. Id.

In June 1997, the appellant attempted to reopen the claim of 
entitlement to service connection for the cause of death.  
The service connection claim was reopened and eventually 
granted, based on a liberalizing regulation that added lung 
cancer to the list of diseases for which presumptive service 
connection is available for radiation exposed veterans.  The 
effective date of the revision is March 26, 2002.  See 
67 Fed. Reg. 3, 613 (2002).  

As noted above, when a claim is granted based on reopening of 
a prior final disallowance, the effective date may be no 
earlier than the date of receipt of claim, or date that 
entitlement arose, whichever is later.  In this case, the RO 
received the application to reopen in June 1997.  However, 
there was no entitlement to presumptive service connection 
for lung cancer based on radiation exposure at that time.  

As a matter of law, the effective date of service connection 
cannot be earlier than March 26, 2002, the effective date of 
the liberalizing legislation.  In a case such as this one, 
where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In June 2002 the RO assigned March 26, 2002 as the effective 
dated fro the grant of service connection for cause of the 
veteran's death.  The Board concurs with this decision.  As 
for the request for an earlier effective date based on claims 
of entitlement to service connection for nicotine dependence 
or asbestos exposure, the Board notes that those service 
connection claims have failed.  Thus the date of the claim 
for such benefits cannot form the basis of an effective date 
for payment of monetary benefits.  


ORDER


Entitlement to service connection for the cause of the 
veteran's death due to asbestos exposure, nicotine addiction, 
and/or tobacco use in service is denied.

Entitlement to an effective date prior to March 26, 2002 for 
the grant of service connection for cause of the veteran's 
death is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



